EX 21.1 SUBSIDIARY CORPORATIONS OF CHESAPEAKE CORPORATION December 31, 2000 STATE OR NATION NAME OF INCORPORATION CARY ST. COMPANY DELAWARE CAPITOL PACKAGING COMPANY COLORADO THE CHESAPEAKE CORP. OF VIRGINIA VIRGINIA CHESAPEAKE DISPLAY AND PACKAGING COMPANY IOWA CHESAPEAKE PACKAGING CO. VIRGINIA CHESAPEAKE RECYCLING CO. VIRGINIA CHESAPEAKE RESOURCES COMPANY VIRGINIA CHESAPEAKE TRADING CORP. VIRGINIA CHESAPEAKE TRADING COMPANY, INC. U S VIRGIN ISLANDS DELMARVA PROPERTIES, INC. VIRGINIA STONEHOUSE INC. VIRGINIA GREEN PRINTING COMPANY, INC. NORTH CAROLINA WTM I COMPANY DELAWARE CHESAPEAKE INTERNATIONAL HOLDING COMPANY VIRGINIA CHESAPEAKE CORPORATION (ILLINOIS) ILLINOIS CHESAPEAKE CORPORATION (LOUISIANA) LOUISIANA CHESAPEAKE CORPORATION (MASS.) MASSACHUSETTS CHESAPEAKE CORPORATION (DC) DC CHESAPEAKE CORPORATION (WISC.) WISCONSIN CHESAPEAKE FOREST PRODUCTS COMPANY LLC VIRGINIA SHEFFIELD, INC. DELAWARE CONSUMER PROMOTIONS INTERNATIONAL, INC. NEW YORK CPI UK HOLDINGS LIMITED UK CONSUMER PROMOTIONS INTERNATIONAL (FRANCE) FRANCE CHESAPEAKE DISPLAY and PKG. (CANADA) LTD CANADA CHESAPEAKE EUROPE SAS FRANCE 1 CHESAPEAKE DISPLAY AND PACKAGING EUROPE FRANCE CHESAPEAKE UK HOLDINGS LIMITED UK CHESAPEAKE UK ACQUISITIONS plc UK CHESAPEAKE UK ACQUISITIONS plc II UK FIELD GROUP PLC UK EF TAYLOR LTD-UK UK ETHICAL PRINT &PKG LTD-UK UK FIELD, SONS & CO LTD UK FIELD PACKAGING FRANCE SA FRANCE FIELD PACKAGING BELGIUM NV BELGIUM PH. BOURGEOT & CIE SA FRANCE SCI EGLANTINE SA FRANCE ENGELHARD SA FRANCE MAREEN NV BELGIUM PRESS PHARMA NV BELGIUM FIELD GROUP PENSION TRUSTEE LTD. UK DRUKKERIJ VANS OS BV HOLLAND TUDOR LABELS (HOLDINGS) LTD UK TUDOR LABELS LTD UK AVERY LABEL LTD IRELAND FIELD PACKAGING LTD. UK AVERY SYSTEMS LTD IRELAND LABEL ACCESS HOLDINGS LTD IRELAND LABEL/ACCESS LTD UK LABEL/ ACCESS LTD IRELAND BERRY HOLDINGS LTD. IRELAND BERRY'S OF WESTPORT LTD IRELAND BERRY'S PRINTING WORKS IRELAND BPG HEALTHCARE LTD IRELAND LESBATS SA FRANCE FIELD MATEU SL SPAIN BOXMORE INTERNATIONAL PLC UK BOXMORE HEALTHCARE PACKAGING (BRUSSELLS) SA BELGIUM BOXMORE PLASTICS PACKAGING (KUNSHAM) CHINA BOXMORE PLASTICS LTD (IRELAND) IRELAND BOXMORE HEALTHCARE PACKAGING (LIMERICK) IRELAND BOXMORE PACKAGING LTD UK ROTAM BOXMORE PACKAGING COMPANY LTD BRITISH VIRGINIA ISD JIANGSU ROTAM BOXMORE PACKAGING COMPANY LTD CHINA BOXMORE PLASTICS LTD UK BOXMORE HEALTHCARE PACKAGING (IRELAND) IRELAND BOXMORE HEALTHCARE PACKAGING (GB) LTD UK 2 BOXMORE TECHNOLOGY UK WW CLELAND HOLDINGS LTD UK BOXMORE CLELAND LTD UK BOXMORE HEALTHCARE PACKAGING (EUROPE) NV BELGIUM VIPRINT BVBA BELGIUM BON EMBALLAGE SA FRANCE IMPRIMERIE MUNIER S.A. FRANCE MUNIER CARTONNAGE SA FRANCE EGRAY S.A. FRANCE BOXMORE PLASTICS INTERNATIONAL (PTY) LTD SOUTH AFRICA DERNDRUCK VERPACKINGEN Gmbh GERMANY GCM PRINT & PACKAGING LTD UK FERNACE LTD UK LABEL RESEARCH LTD UK FIRST CARTON GROUP LIMITED UK FIRST CARTON CONGLETON LIMITED UK UK FIRST PAZO LIMITED UK FIRST FINE LIMITED UK ROTOPACK GMBH GERMANY ROTOPACK DUEREN GMBH GERMANY ROTOPACK BUENDE GMBH GERMANY FIT CONTAINER AG SWEDEN 3
